DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are pending.
Claims 1-8 are rejected below.
Claims 9-13 are withdrawn from consideration. 

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to Dynamic venting unit, classified in F24F 1/56.
II. Claims 9-13, drawn to adjusting airflow, classified in F24F 2110/12.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case The process of claims 9-13 do not need the specific structure of claims 1-8.  Furthermore, the structure of claims 1-8 does not solely have to function as taught by the claims in 9-13. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification (see above);
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (Specific structure vs. specific process;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries (see above)); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brent Lamoureuex on 6-15-22 a provisional election was made without traverse to prosecute the invention of group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3, 5-8  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claims use terms “can”, “may”, “such as”.  These make the limitations optional since they are not definitively reciting any structure. 
The term “well enough” in claim  3is a relative term which renders the claim indefinite. The term “well enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. Pat. 10,001,288).

As to claim 1, Yang teaches a dynamic venting device (fig. 1a) comprising: a frame (element 101); an adjustable insulating gate located within the frame (element 107); an electric motor that can adjust the position of the gate ( col. 2 lines 30-33 The SFV device may further include at least one motor to operate the one or more louvers to move, slide, or rotate to an open position, closed position, or partially closed position or partially opened position.) ; and a control board (element 401).  

As to claim 2, Yang teaches wherein the frame is structured in such a way that it can be mounted directly in a wall or window (col. 2 lines 23-29 The SFV device may be mountable within a window frame of a window without the need to remove a window screen of the window, the window screen being adjacent to the second surface. The first surface of the SFV device, when mounted on the window, may be flush to window frame front side], separate from existing HVAC, in order to push or pull air between rooms, or the outdoors (col. 12 lines 11-50 The SFV device 323 may determine, based on weather patterns as communicated by one or more sensor modules 315, 325, and 328, one or more thermostats 327, remote computing devices 531, server 511, one or more SFV devices 313 and 317, etc., and time of day, whether to operate in exhaust mode or intake mode to circulate air in subspace 321. The SFV device 323 may be configure to efficiently control cooling and ventilation in a building. For example, prior to the arrival of the individual, one or more SFV devices 313, 317, and 323 may operate to move stale, warm, or cold air out of the building 300 prior to the thermostat 327 turning on the HVAC cooling, heating, or ventilation, ceiling fan, or other fans to cool subspaces 321 and 311 in the building 300.).  

As to claim 3, Yang teaches wherein the insulating gate can seal well enough to provide sufficient insulating and air blockage properties, that it can deter heat index change through the wall or window (col. 7 line 19-26 The cover 107 and faceplate 106 may be attached to a single motor 108 or separate motors and operated to slide, move, or rotate to create a dual seal between the exterior environment and the interior environment).  

As to claim 4, Yang teaches wherein the insulating gate can be opened in such a manner as to allow air to pass through the wall or window when signaled by the control board (col. 6 lines 23-31 The cover 107 is positioned on the back face 150 and may extend to completely cover the interior surfaces 160 of the housing 101. The cover 107 is attached to a motor 108 that controls the cover 107 to open, partially open, and close. The motor 108 receives control signals from the controller 114 to operate based on received manual user input, sensed environmental conditions, scheduling, or a single or plurality of event triggers. The SFV device 100 is open when cover 107 is opened and closed when cover 107 is closed.).  

As to claim 5, Yang teaches wherein the frame or insulating gate may contain a bug screen, air filter, or one or more fans(element 103) to facilitate the movement of sufficient volumes clean air through the window or wall to change the heat index in a target room (col. 4 lines 37-42 The SFV device 100 may include a plurality of screens 105 fitted on housing 101, for example, one screen 105 on the front face 110 and one screen 105 on the back face 150 to filter out environmental elements such as dust, rain, ice, dirt, insects, spider webs, and leaves. The screen 105 may be a micro mesh screen or an insect screen.).  

As to claim 6, Yang teaches wherein the control board may be configured by any number of buttons, touchscreens or external wireless technologies such as Wi-Fi and Bluetooth (col. 4 Line 64 – col. 5 line 7 and col. 14 lines 42-62 The housing 101 includes a controller 114 to control the operation of the fan 103, to activate, deactivate, reverse, or control its speed of operation. The controller 114 may include a processor, memory, network interface, wireless controller, wireless module, antenna, etc. The SFV device 100 may include wireless connectivity for remotely controlling the fan 103 speed, cover 107, and monitoring power or fan 103 usage, etc. The SFV device 100 may be user configured through a mobile device, or automate through a smart thermostat. The controller 114 may be further defined as the components of SFV device 401 disclosed in FIG. 4. SFV device 401 couples to a network through a network interface 413. In some aspects, network interface 413 is a machine-interface. In this manner, the SFV device 401 may be a part of a network of computers, a local area network (LAN), a wide area network (WAN), or an Intranet, or a network of networks, for example, the Internet. A wireless controller 415 may be coupled to the processor 402. The wireless controller 415 may be further coupled to an antenna 480. The network module 411 may be integrated as system-in-package or system-on-chip device and/or collectively defined as having the network interface 413 and, wireless controller 415. Network interface 413 and wireless controller 415 integrated into the network module 411 and being coupled to an antenna 480. Any or all components of SFV device 401 may be used in conjunction with the subject disclosure. The network interface 413 may include cellular interfaces, WiFi™ interfaces, Infrared interfaces, RFID interfaces, ZigBee interfaces, Bluetooth interfaces, Ethernet interfaces, coaxial interfaces, optical interfaces, or generally any communication interface that may be used for device communication.).  

As to claim 7, Yang teaches wherein the outer frame may have temperature and humidity sensors positioned on the front and back side of the frame, in order to determine the relative heat indexes on both sides of the gate (col. 14 line 63 – col. 15 line 21 A sensor module 450 may be communicably coupled to the SFV device 401. The sensor module 450 may be coupled to SFV device 401, formed on SFV device 401, or remotely connected to SFV device 401. The sensor module 450 may include and control various sensor components for sensing interior and exterior environmental conditions (e.g. temperature, humidity, air quality, smoke, CO, CO.sub.2, etc.). Sensor components may monitor environmental conditions by using one or more condition sensors 455, motion sensors 457, and other sensors 459 (e.g. heat, occupancy, lighting, ambient lighting, etc.). A combination of sensor components may be implemented to provide comprehensive monitoring or improved accuracy in monitoring interior and exterior environmental conditions. Moreover, individual sensor components from sensor module 450 may be separately coupled to SFV device 401, formed on SFV device 401, or remotely connected to SFV device 401. In some embodiments, some sensor components may be grouped together to form a second or additional sensor modules. In certain embodiments, some sensor components of sensor module 450 (e.g. motion sensor 457) may instead be formed on the SFV device 401. Further, in some embodiments, some sensor components of sensor module 450 (e.g. infrared sensor, other sensors 459) may also be formed on the SFV device 401 to provide additional or supplemental monitoring).  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pat. 10,001,288) in view of Arjomand (U.S. PG Pub. 2006/0254157).

Yang teaches most of the claimed invention, but fails to explicitly teach the limitations of claim 8. However, this is an obvious variation and is taught by Arjomand as follows:

As to claims 8, Arjomand teaches wherein the frame may also be affixed inside a mounting harness (abstract secure attaching element to attach the box to the window, window frame, etc.), comprising an awning component that may in turn be installed in a wall or window[0024 awning or fins on its sidewalls to prevent water from getting into the box], in order to prevent rain from entering the gate when it is open[0057 The opening may be covered with a grate 32 as is shown in FIG. 11 to let the air in and may have a protective window awning 54 to prevent rain water or snow from getting into the box 2.].  See fig. 11 also. 

Therefore, it would have been obvious to one of ordinary skill in the art to combine Arjomand with the system and methods of Yang.  The motivation to combine is that using awnings can prevent rain getting into unwanted areas [0024].  This is the same problem that claim 8 is trying to solve. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Malott (U.S. Pat. 6,279,641) teaches a retractable awning for a window.
Shah (U.S. Pat. 11,231,192) teaches a louvered device with fans that move air inside and out. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119